


Exhibit 10.8

 

--------------------------------------------------------------------------------

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

CDP Services Addendum to Dry Workflow Purchase Agreement

 

This Addendum (the “Addendum”) to the Dry Workflow Purchase Agreement (as
amended, the “Agreement’) is effective as of October 1, 2011 (the “Addendum
Effective Date”) is made by and between Advanced Technology Materials, Inc.,
with a principal place of business at 7 Commerce Drive, Danbury, CT 06810
(“ATMI”), and Intermolecular, Inc., with a principal place of business at 3011
N. 1st Street, San Jose, California 95134 (“IM’’). ATMI and IM are sometimes
referred to herein individually as a “party” and collectively as the “parties.”
Capitalized terms in this Addendum have the meaning assigned to them in the
Agreement, unless otherwise separately defined herein.

 

WHEREAS IM and ATMI entered into the Agreement effective December 16, 2008,
pursuant to which ATMI purchased from IM a Dry Workflow;

 

WHEREAS ATMI has entered into a Collaborative Development and License Agreement
(“CDLA”) with a third party customer previously disclosed by ATMI to IM (“ATMI
Customer”), pursuant to which ATMI will provide certain services to ATMI
Customer, including through the use of the Dry Workflow;

 

WHEREAS IM will provide services to ATMI in support of the CDP (as hereinafter
defined) activities under the CDLA; and

 

WHEREAS ATMI and IM wish to establish terms that will govern their relationship
as it relates to the work to be performed for the CDP.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties agree as set forth below.

 

ARTICLE 1

 

DEFINITIONS

 

1.1                               “CDP” or “Collaborative Development Project”
shall mean the activities that ATMI Customer and ATMI undertake on a
collaborative basis under the CDLA, which activity commenced on June 17, 2011.

 

1.2                               “CDP Delivery and Deposition Techniques” shall
mean delivery and deposition techniques for chemicals, dielectric films, and
molecules (including chemical precursors), including Physical Vapor Deposition
(PVD), Chemical Vapor Deposition (CVD), and Atomic Layer Deposition (ALD) that
constitute CDP Inventions. CDP Delivery and Deposition Techniques shall include
any [*].

 

--------------------------------------------------------------------------------


 

1.3                               “CDP Semiconductor Products” shall mean an
integrated circuit in wafer or die form, the primary purpose of which is the
storage of digital information that (a) constitutes a CDP Invention and/or (b)
is manufactured using one or more CDP Inventions.

 

1.4                               “CDP Inventions” shall mean all inventions,
developments, discoveries, improvements, know-how, and other Technology, whether
patentable or not, that are conceived or created pursuant to the CDP and during
the period from June 17, 2011 through the term of this Addendum, whether solely
by ATMI, ATMI Customer or IM or jointly by any combination thereof, regardless
of the form in which such Technology is originally created or thereafter
reproduced, translated, converted or stored.

 

1.5                               “Contractor(s)” shall mean IM.

 

1.6                               “DRAM Products” shall mean an integrated
circuit in wafer or die form, the primary purpose of which is the storage of
digital information whose storage cells are based on transistor-capacitor
combinations, in which the digital information is represented by charges that
are stored on the capacitors, which charges must be replenished periodically to
retain the information.

 

1.7                               “IM Background Non-Patent Rights” shall mean
any and all Non-Patent Rights owned, controlled or licensable by IM without the
consent of a third party or payment of compensation to a third party that were
not developed, conceived, created, obtained, or acquired pursuant to, or
otherwise by virtue of efforts under this Addendum and that are made available
by IM to ATMI or ATMI Customer under this Addendum during the term hereof.
Notwithstanding the foregoing, IM Background Non-Patent Rights do not include
Non-Patent Rights developed by IM pursuant to IM’s activities under all existing
IM engagements with third parties including engagements with existing customers
related to DRAM Products.

 

1.8                               “IM Background Patent Rights” shall mean any
and all Patent Rights: (i) that are owned, controlled or licensable by IM
without the consent of a third party or payment of compensation to a third
party; (ii) that would be Necessarily Infringed by the manufacture, use, import,
sale, offer for sale or other disposal of CDP Semiconductor Products or by
practicing any CDP Delivery and Deposition Techniques to manufacture DRAM
Products; and (iii) that have filing dates, or entitled to the benefit of a
filing date, prior to the end of the term hereof. Notwithstanding the foregoing,
IM Background Patent Rights do not include Patent Rights not licensable by IM
due to restrictions imposed prior to the Addendum Effective Date.

 

1.9                               “Necessarily Infringed” shall mean with
respect to any given Patent Right, that infringement of the Patent Right would
not occur but for inclusion of a

 

--------------------------------------------------------------------------------

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------


 

CDP Invention in, or in the manufacture of, (i) a CDP Semiconductor Product or
(ii) a DRAM Product.

 

1.10                        “Non-Patent Rights” shall mean any and/or all of the
following and all rights in, arising out of, or associated therewith: (i) all
inventions, developments, discoveries, improvements, trade secrets, proprietary
information, know-how, technology, software, technical data, and all
documentation embodying or evidencing any of the foregoing; (ii) copyrights,
copyright registrations and applications therefor and all other rights
corresponding thereto throughout the world; (iii) mask works, mask work
registrations and applications therefor, and any equivalent or similar rights in
semiconductor masks, layouts, architectures or topology; (iv) industrial designs
and any registrations and applications therefor throughout the world; (v) all
rights in databases and data collections throughout the world; (vi) any similar,
corresponding or equivalent rights to any of the foregoing anywhere in the
world; but excluding any Patent Rights and Trademark Rights.

 

1.11                        “Patent Rights” shall mean any and all rights
associated with any and all United States and foreign issued patents and
registered utility models, and all reissues, divisions, renewals, extensions,
continuations, and continuations-in-part thereof.

 

--------------------------------------------------------------------------------

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------


 

ARTICLE 2

 

SERVICES

 

2.1                          Roles.  ATMI will lead the CDP effort and be the
interface to ATMI Customer. IM will use the Dry Workflow purchased by ATMI
pursuant to the Agreement to provide services to ATMI during the term of this
Addendum in support of the CDP, pursuant to Exhibit A (“Services”). IM warrants
that it will provide the Services using reasonable care and skill.

 

2.2.                       Contributions.  Exhibit A attached hereto sets forth
the resources being committed by each party hereto, and the timeline for the CDP
activities. In the event that there are unforeseen or incremental costs
associated with the CDP beyond those contemplated by Exhibit A, ATMI and IM will
mutually agree as to how such costs will be shared.

 

2.3                          CDP. The Services provided by IM under this
Addendum are solely in support of the CDP.

 

ARTICLE 3

 

TERM AND TERMINATION

 

3.1                          Term.  The term of this Addendum shall commence on
the Addendum Effective Date and continue through August 31,2012, unless earlier
terminated in accordance with Section 3.2 below. Notwithstanding the foregoing,
this Addendum shall govern any CDP activities that commenced as of June 17,
2011. The parties may agree to extend the term if mutually agreed in writing.

 

3.2                          Termination.  Either party may terminate this
Addendum based on a material breach of this Addendum by the other party. Such
termination shall be effective following 30 days’ written notice by the
non-breaching party if the breach remains uncured.

 

3.3                          Effect of Termination.  The following provisions
shall survive any expiration or termination of this Addendum: Articles 4, 5,
Sections 6.2-6.5, Article 7 and Section 8.2.

 

ARTICLE 4

 

IP OWNERSHIP; LICENSES

 

4.1                          Ownership of Intellectual Property.  Any
Intellectual Property Rights resulting from IM’s provision of the Services shall
be owned by ATMI, whether or not derived through ATMI’s use of the Dry Workflow
(“CDP IP”). CDP IP shall not include any Dry HPC Technology. IM will grant and
hereby grants to ATMI all right, title and interest in and to the CDP IP. ATMI
will grant and

 

--------------------------------------------------------------------------------

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------


 

hereby grants to IM all right, title and interest in and to the Dry HPC
Technology.

 

4.2                          License from IM to ATMI.  IM hereby grants ATMI
under the IM Background Patent Rights and IM Background Non-Patent Rights, a
non-exclusive, worldwide, royalty-free, fully paid-up, perpetual, irrevocable,
non-transferable, non-assignable (except as otherwise expressly provided herein)
right and license to design, develop, make, use, sell (either directly or
indirectly), offer for sale, import and otherwise dispose of any CDP
Semiconductor Products or to practice any method or processes (a) claimed under
the IM Background Patent Rights or covered by the IM Background Non Patent
Rights in the manufacture of CDP Semiconductor Products or (b) that constitute a
CDP Delivery and Deposition Technique commercially practicable for manufacturing
DRAM Products. ATMI may grant a sublicense under the foregoing license solely to
ATMI Customer. Such sublicense shall not be greater in scope than the foregoing
license.

 

ARTICLES

 

CONFIDENTIALITY

 

Confidential Information.  The exchange of any Confidential Information in
connection with the CDP is governed by the confidentiality terms attached hereto
as Exhibit C. Notwithstanding the Addendum Effective Date, IM agrees to be bound
by such terms as of June 17,2011. In addition, IM acknowledges and agrees that
is ATMI’s “Contractor”, as such term is used in Exhibit C.

 

ARTICLE 6

 

CDP FEES; ROYALTY PAYMENTS

 

6.1                          CDP Fees.  In consideration of IM providing
Services to ATMI, ATMI shall pay IM a total of [*] Dollars ($[*]) (“CDP Fees”).
Such CDP Fees shall be payable in four equal installments, each of which is due
within [*] days of ATMI receiving the applicable quarterly payment from ATMI
Customer under the CDLA (which quarterly payments are due on [*]).

 

6.2                          [*].  ATMI has [*] to [*] ATMI Customer [*] of the
[*] ATMI Customer to ATMI under the CDLA [*], as determined by ATMI Customer in
its sole discretion. If ATMI [*] ATMI Customer [*] ATMI Customer under the CDLA,
then ATMI will notify IM in writing, and IM will promptly [*] to [*] the [*] of
the [*].

 

6.3                          Materials Revenue Directly Associated with the
CDP.  ATMI agrees to pay IM a royalty equal to [*] percent ([*]%) of ATMI’s net
revenues from materials sold to ATMI Customer by ATMI as part of the CDP module
solution (regardless of whether such materials constitute a Product), in
accordance with Article 6 of the Agreement; provided, however, that such
royalties shall be paid on a monthly rather than quarterly basis.

 

--------------------------------------------------------------------------------

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------


 

6.4                          HPD-Derived Materials.  In the instance where ATMI
sells any Product to ATMI Customer that is not part of the CDP module solution,
ATMI agrees to pay a royalty to IM as currently provided for in the Agreement.
For the avoidance of doubt such royalty shall equal [*] percent ([*]%) of ATMI’s
net revenues from Products sold to ATMI Customer (as determined in accordance
with Section 6.1 of the Agreement), except as otherwise mutually agreed in
writing by the parties (e.g., the letter agreement dated July21, 2009 between
the parties).

 

6.5                          Non-HPD Materials.  To the extent that the alliance
between ATMI and IM in support of ATMI Customer results in non-Product materials
“wins” for ATMI that would not have been possible without such alliance, ATMI
and IM will negotiate in good faith to set the compensation, if any, due to IM.
A list of candidate materials is provided in Exhibit B. ATMI agrees to pay IM a
royalty equal to [*] percent ([*]%) of ATMI’s net revenues from sales of such
materials to ATMI Customer, in accordance with Article 6 of the Agreement.

 

6.6                         The CDP Fees and royalty payments identified in this
Section 6 are limited to the specific engagement identified in this Addendum and
do not apply to any other activity outside this Addendum. All other activities
between ATMI and IM shall continue to be governed by their respective
agreements.

 

ARTICLE 7

 

INDEMNIFICATION

 

General Indemnity. IM, on behalf of itself and its employees, agents, permitted
subcontractors and permitted assigns, shall indemnify, defend and hold harmless
ATMI, its subsidiaries and affiliates and their directors, officers, agents and
employees (each an “Indemnified Party”) from and against any and all
liabilities, claims, demands, damages, causes of action, losses, expenses and
attorneys’ fees, whether known or unknown, vested or contingent, incurred by or
asserted against any Indemnified Party arising from or related in any way to a
third party claim based on (i) IM’s material breach of this Addendum, (ii) the
negligence of IM, its employees, agents or representatives or (iii) any
violation of law by IM, its employee, agents or representatives that is in any
way connected with the Services.

 

ARTICLE 8

 

MISCELLANEOUS

 

8.1                         Marketing. ATMI and IM will explore other potential
development opportunities at ATMI Customer. The parties shall develop a joint
marketing team and marketing plans for the ATMI Customer account, and such team
shall meet periodically to review progress, and revise any such marketing plan

 

--------------------------------------------------------------------------------

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------


 

accordingly. Any revenue sharing between ATMI and IM for any such opportunities
shall be set forth in a separate written agreement between the parties.
Notwithstanding the foregoing, each party reserves the right to approach any
customer (including ATMI Customer) solely on its own to market its respective
products, services and other capabilities.

 

8.2                         Entire Agreement. This Addendum, together with all
Exhibits hereto, and together with the Agreement, constitutes the entire
agreement and understanding of the parties relating to the subject matter
hereof, and supersedes all prior negotiations and understandings between the
parties, both oral and written, regarding such subject matter. This Addendum is
only applicable to the Services performed by IM during the term as outlined in
Section 3.1. All other activities undertaken by IM under other various
agreements between IM and ATMI shall continue to be governed by those respective
agreements.

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
Effective Date.

 

Intermolecular, Inc.

Advanced Technology Materials, Inc.

 

 

By:

/s/ John R. Behnke

 

By:

/s/ Tod Higinbotham

 

 

 

 

 

Name:

John R. Behnke

 

Name:

Tod Higinbotham

 

 

 

 

 

Title:

SVP and GM, Semi Group

 

Title:

EVP and GM, Microelectronics

 

 

 

 

 

Date:

10/26/2011

 

Date:

10/28/2011

 

--------------------------------------------------------------------------------

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------


 

EXHIBIT A — CDP Resources and Timeline

 

[g64302ko01i001.jpg]

 

--------------------------------------------------------------------------------

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------


 

Who

 

Main activities

 

Who

Intermolecular

 

[*]

 

 

 

 

 

 

 

 

 

[*]

 

 

 

 

 

 

 

 

 

[*]

 

 

 

 

 

 

 

 

 

[*]

 

 

 

 

 

 

 

 

 

[*]

 

 

 

 

 

 

 

 

 

[*]

 

 

 

 

 

 

 

ATMI

 

[*]

 

 

 

 

 

 

 

 

 

[*]

 

 

 

 

 

 

 

 

 

[*]

 

 

 

 

 

 

 

 

 

[*]

 

 

 

 

 

 

 

 

 

[*]

 

 

 

 

 

 

 

 

 

[*]

 

 

 

 

 

 

 

 

 

[*]

 

 

 

--------------------------------------------------------------------------------

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------


 

EXHIBIT B - Candidate non-NPD material “wins”

 

·                  [*] sold to [*] and [*] for [*].

·                  [*] sold to [*] and [*] for [*].

·                  [*] sold to [*] and [*] (does not include [*]).

 

--------------------------------------------------------------------------------

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------

 

EXHIBIT C

 

CONFIDENTIALITY

 

11.          CONFIDENTIALITY.

 

11.1        Confidential Information. “Confidential Information” shall mean any
and all information or data that is disclosed under or in connection with the
CDP and which is disclosed in: (i) tangible form (e.g., in writing or in the
form of samples or prototypes) that is clearly marked as confidential or
(ii) intangible form (e.g., orally or visually) that the Discloser identifies as
confidential at the time of disclosure and provides a written summary of such
information to the Recipient within thirty (30) days of such disclosure.  Each
Party shall make a reasonable good faith effort to comply with the requirements
in Subsection (ii) above, but, and notwithstanding such requirements, a Party’s
failure to so comply shall not relieve the Recipient of its obligations under
this Agreement with respect to such information if under the circumstances such
information would reasonably be understood or considered to be confidential
information of the Discloser. The terms and conditions of this Agreement, and
the existence and subject matter of this Agreement, shall be considered and are
deemed to be Confidential Information under this Agreement for which each Party
is considered a Recipient under this Agreement. All ATMI Customer Foreground
Non-Patent Rights and all ATMI Foreground Non-Patent Rights are and shall be
deemed to be the sole Confidential Information of ATMI Customer and ATMI
respectively.  All Joint Foreground Non-Patent Rights shall be deemed to be the
joint Confidential Information of both Parties (“Joint Confidential
Information”) regardless of the selecting Party in relation to the Draft under
this Agreement, and each Party is deemed to be a Recipient of such Joint
Confidential Information hereunder. Notwithstanding the foregoing, Confidential
Information shall not include any information or data that: (i) is rightfully in
Recipient’s possession at the time of disclosure without an obligation of
confidentiality; (ii) is or becomes available to the public through no breach of
this Agreement or any prior confidentiality agreement between the Parties;
(iii) is approved for non-confidential release by written authorization of
Discloser; (iv) is independently developed by Recipient without use of
Discloser’s Confidential Information; or (v) is lawfully obtained from a Third
Party without restriction and without breach of this Agreement or any other
agreement.

 

11.2        Subsidiaries and Contractors.  A Party and/or its Subsidiaries and
Contractors may disclose Confidential Information hereunder and when such entity
does it is referred to herein as a “Discloser”, and a Party and/or its
Subsidiaries and Contractors may receive Confidential Information hereunder and
when such entity does it is referred to herein as a “Recipient.” A Party and any
Subsidiary or Contractor of such Party may disclose Confidential Information to
the other Party and any Subsidiary or Contractor of such other Party.

 

11.3        Degree of Care; Non-disclosure. Recipient shall maintain Discloser’s
Confidential Information and Joint Confidential Information with at least the
same degree of care it uses to protect its own confidential information, but in
no case with less than

 

--------------------------------------------------------------------------------

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------


 

reasonable care. Recipient shall not disclose Discloser’s Confidential
Information or Joint Confidential Information to any Third Party except as
specifically permitted in this Section 11. Recipient shall not alter, modify,
disassemble, reverse engineer, reverse compile, reconstruct or decompile any
Confidential Information, in whole or in part, unless expressly permitted to do
so by an authorized representative of the Discloser.  Recipient shall notify
Discloser promptly in the event of any disclosure of Confidential Information
not authorized under this Agreement.

 

11.4        Permitted Disclosures.  Notwithstanding any other provision of this
Agreement:

 

(a)           Representatives. Recipient may disclose Discloser’s Confidential
Information or Joint Confidential Information to its employees, directors,
officers, and Contractors (collectively, “Representatives”) and Representatives
of Subsidiaries and Contractors who have a need to know the information in
connection with his or her job duties and who are subject to a written agreement
or professional obligation that prevents unauthorized disclosure of the
Confidential Information or Joint Confidential Information. Each Party shall be
liable for any unauthorized disclosure of the Confidential Information or Joint
Confidential Information by Representatives or Representatives of its
Subsidiaries and Contractors.

 

(b)           Required Disclosure.  Recipient may disclose Discloser’s
Confidential Information or Joint Confidential Information pursuant to a valid
judicial or governmental order or as required by Applicable Law or stock
exchange rule, provided however that, prior to such disclosure, Recipient shall
notify Discloser of such requirement to disclose and shall reasonably cooperate
with Discloser’s efforts to seek a protective order or otherwise avoid or
minimize the disclosure.

 

(c)           Sale/Use of CDP Chemicals and CDP Semiconductor Products. The sale
or use of any CDP Chemicals and/or CDP Semiconductor Products as permitted under
this Agreement that inherently discloses Confidential Information of the
Discloser or any Joint Confidential Information shall not be deemed to be a
breach of the confidentiality terms of this Agreement or be deemed a violation
of any other confidentiality obligations between ATMI Customer and ATMI,
including any use or disclosure restrictions.

 

(d)           Patent Prosecution. The Drafting Party may disclose Joint
Confidential Information, related to a CDP Joint Invention allocated to the
Drafting Party pursuant to the Draft under this Agreement to a Governmental
Entity as reasonably necessary for the purposes of Patent Prosecution, and such
disclosure shall not be deemed to be a breach of this Agreement or be deemed a
violation of any other confidentiality obligations between ATMI Customer and
ATMI, including any use or disclosure restrictions.

 

(e)           ATMI Customer Customers and Potential Customers.  ATMI Customer
and its Subsidiaries may disclose Joint Confidential Information to Third Party
customers or bona fide potential Third Party customers (or to Affiliates, JV
Affiliates, and/or JV Partners of ATMI Customer) where such disclosure is
reasonably required in

 

--------------------------------------------------------------------------------

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------


 

furtherance of a legitimate interest in selling CDP Semiconductor Products, and
the Third Party customer or bona fide potential Third Party customer (or
Affiliate of ATMI Customer) is subject to nondisclosure obligations at least as
strict as the nondisclosure obligations provided for in this Agreement.  Any
such Affiliate, JV Affiliate, or JV Partner of ATMI Customer may in turn
disclose such Joint Confidential Information to such Affiliate’s Third Party
customers or bona fide potential Third Party customers consistent with the
provisions of this Subsection (e).

 

(f)            ATMI Customers and Potential Customers.  ATMI and its
Subsidiaries may disclose Joint Confidential Information to Third Party
customers or bona fide potential Third Party customers (or to Affiliates of
ATMI) where such disclosure is reasonably required in furtherance of a
legitimate interest in selling CDP Chemicals, and the Third Party customer or
bona fide potential Third Party customer (or Affiliate of ATMI) is subject to
nondisclosure obligations at least as strict as the nondisclosure obligations
provided for in this Agreement. Any such Affiliate of ATMI may in turn disclose
such Joint Confidential Information to such Affiliate’s Third Party customers or
bona fide potential Third Party customers consistent with the provisions of this
Subsection (f).

 

(g)           ATMI Customer JV Affiliates and ATMI Customer JV Partners.  ATMI
Customer and its Subsidiaries may disclose Confidential Information of ATMI,
ATMI’s Wholly-Owned Subsidiaries, and ATMI’s Contractors and Joint Confidential
Information to ATMI Customer JV Affiliates and ATMI Customer JV Partners who are
subject to nondisclosure obligations as strict as the nondisclosure obligations
provided for in this Agreement.

 

11.5        Copies of Confidential Information.  Recipient shall not make copies
of Discloser’s Confidential Information, including Joint Confidential
Information, except as reasonably necessary for the use of its Representatives
or to facilitate disclosure of Confidential Information expressly permitted in
this Agreement on a need-to-know basis.  Any copies that are made must be
identical to the original, may not be modified, and shall be considered the
property of Discloser.

 

11.6        No Patent Rights License to Third Party.  None of the foregoing
permitted disclosures within this Section 11 shall grant or purport to grant,
explicitly, by implication, by estoppel, or otherwise, to any Third Party any
right, title, license or interest in or to any Patent Rights of either Party or
its Affiliates.

 

11.7        Term of Obligations.  The obligations within this Section 11 shall
be effective during the Term of this Agreement and shall survive expiration or
termination of this Agreement for a period of five (5) years from the date of
such expiration or termination of this Agreement.

 

--------------------------------------------------------------------------------

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

Amendment Number 6

 

to the

 

Wets Workflow Purchase Agreement and Dry Workflow Purchase Agreement

 

Advanced Technology Materials, Inc., with a principal place of business at 7
Commerce Drive, Danbury, CT 06810 (“ATMI”), and Intermolecular, Inc., with a
principal place of business at 3011 North First Street, San Jose, California
95134 (“IM”) entered into a Wets Workflow Purchase Agreement effective July 13,
2007, which

 

was amended by an Addendum effective Dec. 21, 2007 (“Amendment Number 1”), and

 

was amended by an Amendment effective Dec. 16, 2008 (“Amendment Number 2”), and

 

was amended by a Supplement effective Mar. 16, 2009 (“Amendment Number 3”), and

 

was amended by a Modification effective Aug. 27, 2010 (“Amendment Number 4”) 
and

 

was amended by an amendment effective Mar. 3, 2011 (“Amendment Number 5”)

 

(collectively the “Wets Agreement”).

 

ATMI and IM also entered into a Dry Workflow Purchase Agreement effective
December 16, 2008, which agreement has been amended by certain of the Amendments
referenced above (collectively the “Dry Agreement”).

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties agree to modify the terms of the
Wets Agreement and the Dry Agreement (hereinafter “Amendment Number 6” or
“Amendment”) as set forth below.

 

1.              Full Engagement

 

1.1.         IM is in the process of arranging for ATMI’s full engagement and
participation in the [*] project being undertaken by [*] and IM (the “Project”),
which Project has not yet been fully defined.

 

1.2.         IM is interested in having ATMI  support the Project as described
below, including by ATMI making available its [*] workflow (“Workflow”).

 

1.3.         In furtherance of complying with IM’s obligations under Section 4.3
of Amendment Number 2 as modified by Section 1.6 of Amendment Number 4
(“Preferred Material Supplier Clause”), IM is in discussions with [*] for [*] to
permit certain named ATMI personnel (not to exceed 2 persons) participate
directly with IM and [*] personnel as part of the Project (such ATMI
participation hereinafter defined as “Full Engagement”).

 

IM and ATMI Confidential

 

1

--------------------------------------------------------------------------------


 

2.              Workflow support

 

2.1.         If [*] permits the Full Engagement ATMI agrees to fully support the
deployment, training, operation and execution of the elements, methods and
procedures of the Workflow towards a successful implementation of the Project
(hereinafter “Workflow Support”), provided that such Workflow Support
expectations do not exceed one Full Time Engineer.  If [*] permits the Full
Engagement, ATMI shall provide the Workflow Support at no charge to IM. IM
understands that it may need to purchase select capital equipment to locate
within IM if required to execute the Full Engagement.

 

2.2.         If [*] does not permit a Full Engagement, ATMI agrees to fully
support execution of work on the Workflow pursuant to IM’s written request but
will not support the deployment, or training of any Workflow element to either
IM of [*] personnel. IM and ATMI will agree on a payment by IM to ATMI for
ATMI’s services rendered in the execution of this Workflow based on the level of
ATMI’s support of the Project, provided that such payments cannot exceed a rate
of $[*] per month for the duration of the Project.  IM expects the duration of
the Project to be less than 6 months.  Neither IM’s payment obligations nor
ATMI’s obligations to provide Workflow Support under this Amendment shall extend
beyond 6 months from the commencement of the Project, unless the parties
mutually agree in writing. In the event the Project extends beyond 6 months, IM
and ATMI will, in good faith, negotiate the monthly payments to ATMI beyond that
Period.

 

2.3.         IM acknowledges that it is had access to ATMI confidential
information about the Workflow, and agrees that it will make no attempt to
replicate any ATMI Workflow elements without the expressed written permission of
ATMI.  For the avoidance of doubt, this means that IM may not use any ATMI
confidential information to develop coupon polish and/or clean capability of its
own to support the Project.  If ATMI grants permission for IM to replicate any
ATMI Workflow elements, ATMI and IM will negotiate appropriate compensation to
be paid to ATMI by IM.  The restrictions on IM under this paragraph shall not
apply, however, to any information which (a) is already in the public domain at
the time of disclosure or becomes available to the public after the time of
disclosure through no breach of this Agreement by IM; (b) was in IM’s possession
prior to receipt from ATMI; (c) was received by IM from a third party; (d) is
independently developed by IM; (e) is approved by ATMI for use by IM; or (f) is
required to be disclosed by law or the rules of any governmental organization.

 

2.4.         IM agrees that the Workflow elements provided by ATMI to IM as part
of the Workflow Support shall be solely used for the Project and not for any
other project.

 

3.              Preferred Supplier

 

3.1.         Nothing in this letter shall serve to reduce IM’s obligations under
the Preferred Material Supplier Clause.

 

This Amendment shall have an effective date of October 27, 2011 (“Effective
Date”)

 

All capitalized terms not defined herein shall have the meanings given them in
the Wets Agreement or the Dry Agreement, as applicable. This Amendment shall be
deemed to be incorporated into each of the Wets Agreement and the Dry Agreement
and made a part thereof.

 

IM and ATMI Confidential

 

--------------------------------------------------------------------------------

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

2

--------------------------------------------------------------------------------


 

All references to the Wets Agreement or Dry Agreement in any other document
shall be deemed to refer to the Wets Agreement or Dry Agreement, as applicable,
as modified by this Amendment. Except as modified by this Amendment, all of the
terms and conditions of the Wets Agreement and the Dry Agreement shall remain in
full force and effect. In the event that the terms of this Amendment conflict
with the terms of the Wets Agreement or the Dry Agreement , the terms of this
Amendment shall control.

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
Effective Date.

 

 

Intermolecular, Inc.

 

Advanced Technology Materials, Inc.

 

 

 

 

 

 

By:

/s/ John R. Behnke

 

By:

/s/ Tod Higinbotham

 

 

 

 

 

 

Name:

John R. Behnke

 

Name:

Tod Higinbotham

 

 

 

 

 

 

Title:

SVP and GM, Semi Group

 

Title:

EVP and GM, Microelectronics

 

 

 

 

 

 

Date:

10/27/2011

 

Date:

10/28/2011

 

IM and ATMI Confidential

 

--------------------------------------------------------------------------------

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

3

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

Amendment Number 7

 

to the

 

Wets Workflow Purchase Agreement and Dry Workflow Purchase Agreement

 

Advanced Technology Materials, Inc., with a principal place of business at 7
Commerce Drive, Danbury, CT 06810 (“ATMI”), and Intermolecular, Inc., with a
principal place of business at 3011 North First Street, San Jose, California
95134 (“IM”) entered into a Wets Workflow Purchase Agreement effective July 13,
2007, which

 

was amended by an Addendum effective Dec. 21, 2007 (“Amendment Number 1”), and

 

was amended by an Amendment effective Dec. 16, 2008 (“Amendment Number 2”), and

 

was amended by a Supplement effective Mar. 16, 2009 (“Amendment Number 3”), and

 

was amended by a Modification effective Aug. 27, 2010 (“Amendment Number 4”) 
and

 

was amended by an amendment effective Mar. 3, 2011 (“Amendment Number 5”) and

 

was amended by an amendment effective October 2, 2011 (“Amendment Number 6”)

 

(collectively the “Wets Agreement”).

 

ATMI and IM also entered into a Dry Workflow Purchase Agreement effective
December 16, 2008, which agreement has been amended by certain of the amendments
referenced above (collectively, the “Dry Agreement”).

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties agree to modify the terms of the
Wets Agreement and the Dry Agreement (hereinafter “Amendment Number 7” or
“Amendment”) as set forth below.

 

1.              Shipment of [*] from Kyoto, Japan to San Jose, CA

 

1.1.         No later than [*] days after receving a writtent request from IM,
ATMI shall ship the [*] tool currently located in Kyoto, Japan to IM in San
Jose, CA.

 

1.2.         As between IM and ATMI, ATMI shall be solely responsible for all
direct and indirect costs related to the shipment of the [*] including but not
limited to costs of packing and transportation.

 

2.              Shipment of [*]

 

2.1.         No later than [*] days from receiving a [*] purchase order from
ATMI, IM shall commence the building or assembling as appropriate of the [*] and
[*] (“New Tools”).

 

2.2.         Upon completion of the building and assembly of the Tools, IM shall
ship the [*] and [*] (“New Tools”) to ATMI in Suwon, South Korea. The parties
agree lead time for the standard configuration of the New Tools will be no more
than [*] months from date of purchase order.  Final configuration and resulting
lead time to be agreed upon by the parties.

 

2.3.         As between IM and ATMI, IM shall be solely responsible for all
direct and indirect costs related to the building and assembly of the New Tools.

 

2.4.         As between IM and ATMI, ATMI shall be solely responsible for all
direct and indirect costs related to the New Tools except for the costs
identified in Section 2.3 including but not limites to the costs related to the
packing, shipment, facility modification, purchase of

 

IM and ATMI Confidential

 

--------------------------------------------------------------------------------

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

1

--------------------------------------------------------------------------------


 

ancillary equipment (including the vaccum pumps for the [*]), installation and
operation of the New Tools.

 

3.              Licenses and fees for the New Tools

 

3.1.         In exchange for the payments as outlined below in this section, IM
hereby grants and ATMI hereby accepts a non-exclusive [*],[*] and Maintenance
for the Workflow under IM’s rights in the New Tools to use the Tools in
accordance with the terms in the Wets Agreement.  Such license shall be for a
duration beginning on [*] and ending on [*].

 

 

 

New Tools

 

2013
Amounts payable
by [*]

 

2014
Amounts payable
by [*]

 

2015
Amounts payable
by [*]

 

1

 

[*

]

$

[*

]

$

[*

]

$

[*

]

2

 

[*

]

$

[*

]

$

[*

]

$

[*

]

3

 

[*

]

$

[*

]

$

[*

]

$

[*

]

4

 

[*

]

$

[*

]

$

[*

]

$

[*

]

 

ATMI shall issue non-cancellable purchase orders no later than 15 days prior to
the dates when the corresponding amounts are payable, to obtain such licenses
and maintenance for as set forth above.

 

Nothing in this Amendment (i) changes ATMI’s payment obligations under the
Modification to the Wets Workflow Purchase Agreement dated August 27, 2010 (the
“Modification”), or (ii) obligates ATMI to extend any licenses beyond the period
specified in the Modification with respect to any tools or workflows that are
the subject of such Modification.

 

This Amendment shall have an effective date of October 27, 2011 (“Effective
Date”)

 

All capitalized terms not defined herein shall have the meanings given them in
the Wets Agreement or the Dry Agreement, as applicable. This Amendment shall be
deemed to be incorporated into each of the Wets Agreement and the Dry Agreement
and made a part thereof.  All references to the Wets Agreement or Dry Agreement
in any other document shall be deemed to refer to the Wets Agreement or Dry
Agreement, as applicable, as modified by this Amendment. Except as modified by
this Amendment, all of the terms and conditions of the Wets Agreement and the
Dry Agreement shall remain in full force and effect. In the event that the terms
of this Amendment conflict with the terms of the Wets Agreement or the Dry
Agreement , the terms of this Amendment shall control.

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
Effective Date.

 

Intermolecular, Inc.

 

Advanced Technology Materials, Inc.

 

 

 

By:

/s/ John R. Behnke

 

By:

/s/ Tod Higinbotham

Name:

John R. Behnke

 

Name:

Tod Higinbotham

Title:

SVP and GM, Semi Group

 

Title:

EVP and GM, Microelectronics

Date:

10/27/2011

 

Date:

10/28/2011

 

IM and ATMI Confidential

 

--------------------------------------------------------------------------------

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

2

--------------------------------------------------------------------------------
